May 27, 2005


Mr. Peter William Low
3305 Northland Dr., Suite 500
Austin, TX 78731


Mr. Jeffrey J. Horner
Bracewell & Patterson, L.L.P.
2900 South Tower Pennzoil Place
711 Louisiana Street
Houston, TX 77002-2781
Mr. William Ikard
Popp & Ikard, LLP
1301 S Mopac Expwy, Bld 4, Suite 430
Austin, TX 78746

Mr. Joseph T. Longoria
Perdue Brandon Fielder Collins & Mott
1235 N. Loop West, Suite 600
Houston, TX 77008

RE:   Case Number:  03-1200
      Court of Appeals Number:  13-02-00237-CV
      Trial Court Number:  96-J-0576-C

Style:      MATAGORDA COUNTY APPRAISAL DISTRICT
      v.
      COASTAL LIQUIDS PARTNERS, L.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Becky Denn |